Citation Nr: 0334733	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a hiatal hernia, currently evaluated as 30 
percent disabling.

2.  Entitlement to a higher rating for postoperative 
residuals of adenocarcinoma of the prostate, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from October 1967 to 
October 1973, with 14 years of prior unverified active duty 
service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by which the RO 
granted service connection for prostate cancer and awarded a 
disability rating of 100 percent, effective from September 
25, 1997, and a rating of 20 percent, effective from April 1, 
1998.  In the same rating decision, the disability evaluation 
for the veteran's service-connected hiatal hernia with reflux 
was increased from 10 percent to 30 percent.  

The veteran also perfected an appeal of the RO's denial of 
service connection for a neuropsychiatric disorder claimed by 
the veteran to be proximately due to or the result of his 
service-connected disability from erectile dysfunction.

In December 2000, the Board denied entitlement to higher 
ratings for prostate cancer and hiatal hernia with reflux.  
The Board remanded the issue of entitlement to service 
connection for a neuropsychiatric disorder to the RO.

The veteran appealed the Board's December 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(formerly, the United Stated Court of Veterans Appeals, 
hereinafter referred to as the Court).  By an Order dated in 
April 2001, the Court vacated that part of the Board's 
decision that denied increased ratings for postoperative 
residuals of hiatal hernia with reflux and postoperative 
residuals of adenocarcinoma of the prostate.  The remand was 
required due to enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Court approved a joint 
motion of the appellant and the Secretary of the Department 
of Veterans Affairs (VA) in which the parties agreed that the 
case required remand for readjudication by the Board, 
including a discussion in the Board's decision of the 
applicability of VCAA to this case and whether the 
notification and duty to assist requirements of VCAA had been 
complied with by VA.

In a June 2002 decision, the Board again denied entitlement 
to an increased rating for postoperative residuals of hiatal 
hernia, and denied a rating in excess of 20 percent for 
adenocarcinoma of the prostate.  The veteran appealed that 
decision to the Court.  

By an order dated in December 2002, the Court vacated the 
Board's June 2002 decision and remanded the matter to the 
Board for readjudication and an adequate statement of reasons 
and bases to support the conclusion that VA had provided 
adequate notice of the information and evidence necessary to 
substantiate the appellant's claims and to afford other 
appropriate notices pursuant to 38 U.S.C. § 5103 as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA).  The 
joint motion also requested the Board to consider whether the 
February 1999 VA examination was sufficiently current and 
adequate to a make a determination on the appellants' claims.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)) became law.  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA concerning the issues under consideration, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Pursuant to this remand, the RO may be scheduling  VA 
examinations.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of his claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of a claim.  38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hiatal 
hernia and/or postoperative residuals of 
adenocarcinoma of the prostate.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  In order to assist the veteran in his 
efforts to substantiate his claim, the 
veteran should be advised of the evidence 
necessary to substantiate and prove that 
he is entitled to higher ratings for his 
disabilities from hiatal hernia and/or 
postoperative residuals of adenocarcinoma 
of the prostate.  Specifically, the RO 
must inform the veteran of the types and 
sources of evidence necessary to 
substantiate his claims.  Further the RO 
must inform the veteran which of such 
evidence VA will obtain, and which of such 
evidence he must obtain.  Further, in the 
event the veteran identifies evidence that 
he requests the RO to obtain and the RO is 
unable to do so, the RO must notify the 
veteran of its inability to obtain such 
evidence.  See 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

4.  If deemed necessary to fairly 
adjudicate the veteran's claims, the 
veteran should be afforded appropriate VA 
examinations to determine the extent of 
his disabilities from postopeative 
residuals of hiatal hernia and/or 
postoperative residuals of adenocarcinoma 
of the prostate.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
diagnostic studies should be performed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative  should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



